Case 2:19-cv-05066-SDW-CLW Document 1 Filed 02/08/19 Page 1 of 73 PageID: 1



Charles M. Lizza
William C. Baton
SAUL EWING ARNSTEIN & LEHR LLP
One Riverfront Plaza, Suite 1520
Newark, NJ 07102-5426
(973) 286-6700
clizza@saul.com

Attorneys for Plaintiff
Corcept Therapeutics, Inc.

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


CORCEPT THERAPEUTICS, INC.,
                                                       Civil Action No. __________________
                      Plaintiff,
                                                       COMPLAINT FOR PATENT
       v.                                              INFRINGEMENT
TEVA PHARMACEUTICALS USA, INC.
                                                       (Filed Electronically)
and TEVA PHARMACEUTICALS
INDUSTRIES LTD.,

                      Defendants.


       Plaintiff Corcept Therapeutics, Inc. (“Corcept”), by its undersigned attorneys, for its

Complaint against defendants Teva Pharmaceuticals USA, Inc. (“Teva USA”) and Teva

Pharmaceuticals Industries Ltd. (“Teva Ltd.,” collectively, “Teva”), alleges as follows:

                                      Nature of the Action

       1.        This complaint is an action for patent infringement under the patent laws of the

United States, 35 U.S.C. §100, et seq., arising from Teva’s filing of an Abbreviated New Drug

Application (“ANDA”) No. 211436 (“Teva’s ANDA”) with the United States Food and Drug

Administration (“FDA”) seeking approval to commercially market a generic version of

Corcept’s 300 mg mifepristone drug product (“Teva’s Proposed Product”) prior to the expiration
Case 2:19-cv-05066-SDW-CLW Document 1 Filed 02/08/19 Page 2 of 73 PageID: 2



of United States Patent Nos. 10,166,242 (“the ʼ242 patent”), 10,166,243 (“the ʼ243 patent”), and

10,195,214 (“the ʼ214 patent”) (together, “the patents-in-suit”), owned by Corcept.

                                              The Parties

       2.           Plaintiff Corcept is a biopharmaceutical company committed to improving the

lives of patients worldwide. Corcept focuses on, and heavily invests in, the discovery and

development of drugs that regulate the effects of cortisol for the treatment of severe and life-

threatening conditions, including Cushing’s syndrome. Corcept is an industry leader for the

development of orphan-status rare disease drugs, including KORLYM®. Corcept is a corporation

organized and existing under the laws of the State of Delaware, having a principal place of

business at 149 Commonwealth Dr., Menlo Park, CA 94025.

       3.           On information and belief, Defendant Teva USA is a corporation organized and

existing under the laws of the State of Delaware, having a principal place of business at 1090

Horsham Road, North Wales, Pennsylvania 19454.

       4.           On information and belief, Teva Ltd. is a corporation organized and existing

under the laws of Israel, having a principal place of business at 5 Basel Street, Petach Tikva,

49131, Israel.

       5.           On information and belief, Teva USA is a wholly-owned subsidiary of Teva

Ltd.

       6.           On information and belief, Teva is in the business of marketing, distributing,

and selling pharmaceutical drugs, including generic pharmaceutical drugs manufactured by Teva,

throughout the United States, including in this Judicial District.

       7.           On information and belief, Teva USA, in collaboration with other Teva entities,

prepared and submitted Teva’s ANDA and continues to collaborate in seeking FDA approval of

that application.


                                                  -2-
Case 2:19-cv-05066-SDW-CLW Document 1 Filed 02/08/19 Page 3 of 73 PageID: 3



        8.         On information and belief, the acts of Teva USA complained of herein were

done at the direction of, with the authorization of, or with the cooperation, participation, or

assistance of, or at least in part for the benefit of, Teva Ltd.

                                         The Patents-in-Suit

        9.         On January 1, 2019, the USPTO duly and lawfully issued the ʼ242 patent,

entitled, “Optimizing mifepristone levels for Cushing’s patients” to Corcept as assignee of the

inventors Joseph K. Belanoff and Coleman Gross. A copy of the ʼ242 patent is attached hereto

as Exhibit A.1

        10.        On January 1, 2019, the USPTO duly and lawfully issued the ʼ243 patent,

entitled, “Optimizing mifepristone levels for Cushing’s patients” to Corcept as assignee of the

inventors Joseph K. Belanoff and Coleman Gross. A copy of the ʼ243 patent is attached hereto

as Exhibit B.2

        11.        On February 5, 2019, the USPTO duly and lawfully issued the ’214 patent,

entitled, “Concomitant Administration of Glucocorticoid Receptor Modulators and CYP3A

Inhibitors” to Corcept as assignee of the inventor Joseph K. Belanoff. A copy of the ’214 patent

is attached hereto as Exhibit C.

                                    The KORLYM® Drug Product

        12.        Corcept holds an approved New Drug Application (“NDA”) under Section

505(a) of the Federal Food Drug and Cosmetic Act (“FFDCA”), 21 U.S.C. § 355(a), for

mifepristone tablets (NDA No. 202107), which it sells under the trade name KORLYM®.


        1
          The ʼ242 patent is a continuation of U.S. Patent No. 9,943,526, which has been
asserted against Teva in a civil action pending in this District, captioned Corcept Therapeutics v.
Teva Pharmaceuticals USA, Inc., Civil Action No. 18-3632 (SDW)(CLW) (D.N.J.).
        2
             The ʼ243 patent is a continuation of the ʼ242 patent.




                                                  -3-
Case 2:19-cv-05066-SDW-CLW Document 1 Filed 02/08/19 Page 4 of 73 PageID: 4



KORLYM® is an FDA-approved medication for the treatment of hyperglycemia secondary to

hypercortisolism in adult patients with endogenous Cushing’s syndrome who have type 2

diabetes mellitus or glucose intolerance and have failed surgery or are not candidates for surgery.

The claims of the patents-in-suit cover, inter alia, methods of use and administration of

mifepristone and methods of use of concurrent treatments for patients with Cushing’s syndrome.

       13.       Pursuant to 21 U.S.C. § 355(b)(1) and attendant FDA regulations, the

patents-in-suit are listed in the FDA publication, “Approved Drug Product with Therapeutic

Equivalence Evaluations” (the “Orange Book”), with respect to KORLYM®.

                                     Jurisdiction and Venue

       14.       This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. §§ 1331, 1338(a), 2201, and 2202.

       15.       This Court has personal jurisdiction over Teva USA by virtue of, inter alia,

Teva USA’s systematic and continuous contacts with the State of New Jersey. On information

and belief, Teva USA is registered with the State of New Jersey’s Division of Revenue and

Enterprise Services as a business operating in New Jersey under Business Id. No. 0100250184.

On information and belief, Teva USA is registered with the State of New Jersey’s Department of

Health as a drug “manufacturer and wholesaler” and as a drug “wholesaler” under Registration

Nos. 5000583 and 5003436, respectively. On information and belief, Teva USA has employees

in New Jersey facilities, including at 8 Gloria Lane, Fairfield, New Jersey 07004 and at 208

Passaic Avenue, Fairfield, New Jersey 07004. See Indivior Inc., et al. v. Teva Pharmaceuticals

USA, Inc., Civil Action No. 17-7115, D.I. 6 at ¶ 8. On information and belief, Teva USA also

has employees in a New Jersey facility located at 400 Interpace Pkwy #3, Parsippany, New

Jersey 07054. See TEVA PHARMACEUTICALS INDUSTRIES LIMITED, Annual Report (Form 10-K),

at Ex. 10.31, Ex. 10.32 (February 12, 2018). On information and belief, Teva USA has a


                                               -4-
Case 2:19-cv-05066-SDW-CLW Document 1 Filed 02/08/19 Page 5 of 73 PageID: 5



registered agent for service of process in New Jersey. See Indivior Inc., et al. v. Teva

Pharmaceuticals USA, Inc., Civil Action No. 17-7115, D.I. 6 at ¶ 7. By virtue of Teva USA’s

physical presence in New Jersey, this Court has personal jurisdiction over Teva USA.

        16.       On information and belief, Teva USA has conducted business in this Judicial

District and has purposefully availed itself of this forum by, among other things, manufacturing,

marketing, distributing, offering for sale, generating revenue or selling pharmaceutical products,

including generic drug products, throughout the United States, including this Judicial District.

        17.       On information and belief, Teva USA has prepared and/or aided in the

preparation and submission of ANDAs to the FDA.

        18.       On information and belief, this Judicial District will be a destination for the

generic drug product described in Teva’s ANDA.

        19.       On information and belief, Teva USA was sued for patent infringement in this

Judicial District and did not contest personal jurisdiction in this Judicial District in at least the

following cases: Corcept Therapeutics v. Teva Pharmaceuticals USA, Inc., Civil Action No. 18-

3632; Amarin Pharma, Inc., et al. v. Teva Pharmaceuticals USA, Inc., Civil Action No. 14-3558;

Boehringer Ingelheim Pharma GmBH & Co. KG, et al. v. Teva Pharmaceuticals USA, Inc., et

al., Civil Action No. 14-7811; Novo Nordisk Inc., et al., v. Teva Pharmaceuticals USA, Inc.,

Civil Action No. 14-4248; Otsuka Pharmaceutical Co., Ltd. v. Teva Pharmaceuticals USA, Inc.,

et al., Civil Action No. 14-5878; and United Therapeutics Corp. v. Teva Pharmaceuticals USA,

Inc., Civil Action No. 14-5498. On information and belief, Teva USA purposefully availed itself

of the benefits of this forum by filing counterclaims in most of those actions.

        20.       On information and belief, Teva USA availed itself of this forum by bringing

civil actions for patent infringement in this forum in at least the following cases: Teva




                                                  -5-
Case 2:19-cv-05066-SDW-CLW Document 1 Filed 02/08/19 Page 6 of 73 PageID: 6



Pharmaceuticals USA, Inc., Teva Pharmaceutical Industries Ltd., and Teva Neuroscience, Inc. v.

Sandoz Inc., et al., Civil Action No. 17-275; Teva Pharmaceuticals USA, Inc., Teva

Pharmaceutical Industries Ltd., and Teva Neuroscience, Inc. v. Dr. Reddy’s Laboratories, Ltd.,

Civil Action No. 17-517; Teva Neuroscience, Teva Pharmaceutical Industries Ltd., Teva

Pharmaceutical USA, Inc., and Yeda Research and Development Co., Ltd. v. Dr. Reddy’s

Laboratories, Inc., et al., Civil Action No. 14-5672; Teva Pharmaceuticals USA, Inc., et al. v.

Dr. Reddy’s Laboratories, Ltd., et al., Civil Action No. 15-471; Teva Pharmaceuticals USA,

Inc., et al. v. Synthon Pharmaceuticals, Inc., et al., Civil Action No. 15-472.

       21.       In its Offer of Confidential Access, Teva USA stated that it “irrevocably

submit[s] to and accept[s], generally and unconditionally, the exclusive personal jurisdiction …

of the U.S. District Court for the State of New Jersey [and] waive[s] its right to assert any

objection or defense based on venue….”

       22.       This Court has personal jurisdiction over Teva Ltd. because, inter alia, it: (1)

has purposely availed itself of the privilege of doing business in New Jersey, including directly

or indirectly through its subsidiary, agent, and/or alter ego, Teva USA, a company registered

with the State of New Jersey’s Department of Health as a drug manufacturer and wholesaler; and

(2) has maintained extensive and systematic contacts with the State of New Jersey, including

manufacturing, marketing, distributing, offering for sale, generating revenue or selling

pharmaceutical products in New Jersey, including through, directly or indirectly, Teva USA.

       23.       On information and belief, Teva Ltd. was previously sued in this Judicial

District and did not challenge personal jurisdiction. See, e.g., Boehringer Ingelheim Pharma

GmbH & Co., et al. v. Teva Pharmaceuticals USA, Inc., et al., Civil Action No. 14-7811;

Janssen Prods., L.P., et al. v . Teva Pharmaceuticals USA, Inc., et al., Civil Action No. 13-7576.




                                                -6-
Case 2:19-cv-05066-SDW-CLW Document 1 Filed 02/08/19 Page 7 of 73 PageID: 7



        24.      Teva Ltd. availed itself of this Court’s jurisdiction by initiating litigation in this

Judicial District. See, e.g., Teva Pharmaceuticals USA, Inc., Teva Pharmaceutical Industries

Ltd., and Teva Neuroscience, Inc. v. Sandoz Inc., et al., Civil Action No. 17-275; Teva

Pharmaceuticals USA, Inc., Teva Pharmaceutical Industries Ltd., and Teva Neuroscience, Inc. v.

Dr. Reddy’s Laboratories, Ltd., Civil Action No. 17-517; Teva Neuroscience, Teva

Pharmaceutical Industries Ltd., Teva Pharmaceutical USA, Inc., and Yeda Research and

Development Co., Ltd. v. Dr. Reddy’s Laboratories, Inc., et al., Civil Action No. 14-5672; Teva

Pharmaceuticals USA, Inc., Teva Pharmaceutical Industries Ltd., Teva Neuroscience, Inc., and

Yeda Research and Development Co., Ltd. v. Dr. Reddy’s Laboratories, Ltd., et al., Civil Action

No. 15-471; Teva Pharmaceuticals USA, Inc., Teva Pharmaceutical Industries Ltd., Teva

Neuroscience, Inc., and Yeda Research and Development Co., Ltd. v. Synthon Pharmaceuticals,

Inc., et al., Civil Action No. 15-472.

        25.      On information and belief, Teva USA and Teva Ltd. have worked in concert

with respect to regulatory approval, manufacturing, marketing, distributing, offering for sale, or

selling generic pharmaceutical products throughout the United States, including in this Judicial

District.

        26.      On information and belief, Teva USA has acted at the direction and for the

benefit of Teva Ltd., and Teva Ltd. has controlled and/or dominated Teva USA.

        27.      On information and belief, Teva Ltd. has prepared and/or aided in the

preparation and submission of ANDAs to the FDA, including through, directly or indirectly,

Teva USA.




                                                 -7-
Case 2:19-cv-05066-SDW-CLW Document 1 Filed 02/08/19 Page 8 of 73 PageID: 8



       28.       On information and belief, Teva’s future course of conduct will lead to acts of

patent infringement in New Jersey. Teva’s future course of conduct will lead to foreseeable

harm and injury to Corcept in New Jersey and this Judicial District.

       29.       Venue is proper in this Judicial District pursuant to 28 U.S.C. §§ 1391 and/or

1400(b).

                                 Acts Giving Rise To This Suit

       30.       Pursuant to Section 505 of the FFDCA, Teva filed ANDA No. 211436 seeking

approval to engage in the commercial manufacture, use, offer for sale, sale, or importation of

Teva’s Proposed Product, before the patents-in-suit expire.

       31.       No earlier than January 31, 2018, Teva sent written notice of a Paragraph IV

Certification (“Teva’s 1st Notice Letter”) to Corcept. According to Teva’s 1st Notice Letter,

Teva filed an ANDA pursuant to Section 505 of the FFDCA seeking approval to engage in the

commercial manufacture, use, offer for sale, sale, or importation into the United States of Teva’s

Proposed Product before expiration of the patents listed in the Orange Book with respect to

KORLYM®.

       32.       No earlier than May 14, 2018, Teva sent written notice of a second Paragraph

IV Certification (“Teva’s 2nd Notice Letter”) to Corcept. According to Teva’s 2nd Notice Letter

Teva filed an ANDA pursuant to Section 505 of the FFDCA seeking approval to engage in the

commercial manufacture, use, offer for sale, sale, or importation into the United States of Teva’s

Proposed Product before expiration of the patents listed in the Orange Book with respect to

KORLYM®.

       33.       No earlier than January 14, 2019, Teva sent written notice of a third Paragraph

IV Certification (“Teva’s 3rd Notice Letter”) to Corcept. According to Teva’s 3rd Notice Letter

Teva filed an ANDA pursuant to Section 505 of the FFDCA seeking approval to engage in the


                                               -8-
Case 2:19-cv-05066-SDW-CLW Document 1 Filed 02/08/19 Page 9 of 73 PageID: 9



commercial manufacture, use, offer for sale, sale, or importation into the United States of Teva’s

Proposed Product before expiration of the patents listed in the Orange Book with respect to

KORLYM®.

        34.       Teva’s 3rd Notice Letter alleges that the claims of the ʼ242 patent and the ʼ243

patent are invalid and/or will not be infringed by the activities described in Teva’s ANDA.

        35.       On information and belief, in connection with ANDA No. 211436, Teva

provided a written certification to the FDA, as called for by Section 505 of the FFDCA, 21

U.S.C. § 355(j)(2)(A)(vii)(IV), alleging that the claims of the ʼ242 patent and the ʼ243 patent are

invalid, unenforceable, and/or will not be infringed by the activities described in Teva’s ANDA.

        36.       On information and belief, in connection with the filing of ANDA No. 211436,

Teva provided written certifications to the FDA, as called for by Section 505 of the FFDCA, 21

U.S.C. § 355(j)(2)(A)(vii)(IV), indicating that it seeks to obtain approval of its ANDA to engage

in the commercial manufacture, use, or sale of Teva’s Proposed Product before the expiration of

the Orange Book patents with respect to KORLYM®.

        37.       On information and belief, following FDA approval of Teva’s ANDA, Teva

USA and Teva Ltd will work in concert with one another to make, use, offer to sell, or sell

Teva’s Proposed Product throughout the United States, or import such generic products into the

United States.

                            Count I: Infringement of the ʼ242 Patent

        38.       Corcept repeats and realleges the allegations of the preceding paragraphs as if

fully set forth herein.

        39.       Teva’s submission of its ANDA and accompanying Paragraph IV Certifications

to engage in the commercial manufacture, use, offer for sale, sale, or importation into the United




                                                -9-
Case 2:19-cv-05066-SDW-CLW Document 1 Filed 02/08/19 Page 10 of 73 PageID: 10



States of Teva’s Proposed Product, prior to the expiration of the ’242 patent, constitutes

infringement of one or more of the claims of that patent under 35 U.S.C. § 271(e)(2)(A).

       40.       A justiciable controversy exists between the parties hereto as to the

infringement of the ’242 patent.

       41.       Unless enjoined by this Court, upon FDA approval of Teva’s ANDA, Teva will

infringe one or more claims of the ’242 patent under 35 U.S.C. § 271(a) by making, using,

offering to sell, selling, and/or importing Teva’s Proposed Product in the United States.

       42.       Unless enjoined by this Court, upon FDA approval of Teva’s ANDA, Teva will

induce infringement of one or more claims of the ’242 patent under 35 U.S.C. § 271(b) by

making, using, offering to sell, selling, and/or importing Teva’s Proposed Product in the United

States. On information and belief, upon FDA approval of Teva’s ANDA, Teva will intentionally

encourage acts of direct infringement with knowledge of the ’242 patent and knowledge that its

acts are encouraging infringement.

       43.       Unless enjoined by this Court, upon FDA approval of Teva’s ANDA, Teva will

contributorily infringe one or more claims of the ’242 patent under 35 U.S.C. § 271(c) by

making, using, offering to sell, selling, and/or importing Teva’s Proposed Product in the United

States. On information and belief, Teva knew and knows that Teva’s Proposed Product is

designed for a use that infringes one or more claims of the ’242 patent, and Teva’s Proposed

Product lacks a substantial non-infringing use.

       44.       Failure to enjoin Teva’s infringement of the ’242 patent will substantially and

irreparably damage Corcept.

       45.       Corcept does not have an adequate remedy at law.




                                               - 10 -
Case 2:19-cv-05066-SDW-CLW Document 1 Filed 02/08/19 Page 11 of 73 PageID: 11



                           Count II: Infringement of the ʼ243 Patent

        46.       Corcept repeats and realleges the allegations of the preceding paragraphs as if

fully set forth herein.

        47.       Teva’s submission of its ANDA and accompanying Paragraph IV Certifications

to engage in the commercial manufacture, use, offer for sale, sale, or importation into the United

States of Teva’s Proposed Product, prior to the expiration of the ’243 patent, constitutes

infringement of one or more of the claims of that patent under 35 U.S.C. § 271(e)(2)(A).

        48.       A justiciable controversy exists between the parties hereto as to the

infringement of the ’243 patent.

        49.       Unless enjoined by this Court, upon FDA approval of Teva’s ANDA, Teva will

infringe one or more claims of the ’243 patent under 35 U.S.C. § 271(a) by making, using,

offering to sell, selling, and/or importing Teva’s Proposed Product in the United States.

        50.       Unless enjoined by this Court, upon FDA approval of Teva’s ANDA, Teva will

induce infringement of one or more claims of the ’243 patent under 35 U.S.C. § 271(b) by

making, using, offering to sell, selling, and/or importing Teva’s Proposed Product in the United

States. On information and belief, upon FDA approval of Teva’s ANDA, Teva will intentionally

encourage acts of direct infringement with knowledge of the ’243 patent and knowledge that its

acts are encouraging infringement.

        51.       Unless enjoined by this Court, upon FDA approval of Teva’s ANDA, Teva will

contributorily infringe one or more claims of the ’243 patent under 35 U.S.C. § 271(c) by

making, using, offering to sell, selling, and/or importing Teva’s Proposed Product in the United

States. On information and belief, Teva knew and knows that Teva’s Proposed Product is

designed for a use that infringes one or more claims of the ’243 patent, and Teva’s Proposed

Product lacks a substantial non-infringing use.


                                               - 11 -
Case 2:19-cv-05066-SDW-CLW Document 1 Filed 02/08/19 Page 12 of 73 PageID: 12



        52.       Failure to enjoin Teva’s infringement of the ’243 patent will substantially and

irreparably damage Corcept.

        53.       Corcept does not have an adequate remedy at law.

                           Count III: Infringement of the ’214 Patent

        54.       Corcept repeats and realleges the allegations of the preceding paragraphs as if

fully set forth herein.

        55.       Teva’s submission of its ANDA to engage in the commercial manufacture, use,

offer for sale, sale, or importation into the United States of Teva’s Proposed Product, prior to the

expiration of the ’214 patent, constitutes infringement of one or more of the claims of that patent

under 35 U.S.C. § 271(e)(2)(A).

        56.       A justiciable controversy exists between the parties hereto as to the

infringement of the ’214 patent.

        57.       Unless enjoined by this Court, upon FDA approval of Teva’s ANDA, Teva will

infringe one or more claims of the ’214 patent under 35 U.S.C. § 271(a) by making, using,

offering to sell, selling, and/or importing Teva’s Proposed Product in the United States.

        58.       Unless enjoined by this Court, upon FDA approval of Teva’s ANDA, Teva will

induce infringement of one or more claims of the ’214 patent under 35 U.S.C. § 271(b) by

making, using, offering to sell, selling, and/or importing Teva’s Proposed Product in the United

States. On information and belief, upon FDA approval of Teva’s ANDA, Teva will intentionally

encourage acts of direct infringement with knowledge of the ’214 patent and knowledge that its

acts are encouraging infringement.

        59.       Unless enjoined by this Court, upon FDA approval of Teva’s ANDA, Teva will

contributorily infringe one or more claims of the ’214 patent under 35 U.S.C. § 271(c) by




                                               - 12 -
Case 2:19-cv-05066-SDW-CLW Document 1 Filed 02/08/19 Page 13 of 73 PageID: 13



making, using, offering to sell, selling, and/or importing Teva’s Proposed Product in the United

States. On information and belief, Teva knew and knows that Teva’s Proposed Product is

designed for a use that infringes one or more claims of the ’214 patent, and Teva’s Proposed

Product lacks a substantial non-infringing use.

        60.         Failure to enjoin Teva’s infringement of the ’214 patent will substantially and

irreparably damage Corcept.

        61.         Corcept does not have an adequate remedy at law.

                                       PRAYER FOR RELIEF

        62.         WHEREFORE, Plaintiff Corcept respectfully requests the following relief:

        (A)        A Judgment that Teva infringed the patents-in-suit by submitting ANDA No.

211436;

        (B)        A Judgment that Teva has infringed, and that Teva’s making, using, offering to

sell, selling, or importing Teva’s Proposed Product will infringe one or more claims of the

patents-in-suit;

        (C)        An Order that the effective date of FDA approval of ANDA No. 211436 be a date

no earlier than the later of the expiration of each patent-in-suit, or any later expiration of

exclusivity to which Corcept is or becomes entitled;

        (D)        Preliminary and permanent injunctions enjoining Teva and its officers, agents,

attorneys and employees, and those acting in privity or concert with them, from making, using,

offering to sell, selling, or importing Teva’s Proposed Product until after the expiration of the

each patent-in-suit, or any later expiration of exclusivity to which Corcept is or becomes entitled;

        (E)        A permanent injunction, pursuant to 35 U.S.C. § 271(e)(4)(B), restraining and

enjoining Teva, its officers, agents, attorneys and employees, and those acting in privity or

concert with them, from practicing any method claimed in the patents-in-suit, or from actively


                                                 - 13 -
Case 2:19-cv-05066-SDW-CLW Document 1 Filed 02/08/19 Page 14 of 73 PageID: 14



inducing or contributing to the infringement of any claim of the patents-in-suit, until after the

expiration of each patent-in-suit, or any later expiration of exclusivity to which Corcept is or

becomes entitled;

       (F)     A Judgment that the commercial manufacture, use, offer for sale, sale, and/or

importation into the United States of Teva’s Proposed Product will directly infringe, induce

and/or contribute to infringement of the patents-in-suit;

       (G)     To the extent that Teva has committed any acts with respect the methods claimed

in the patents-in-suit, other than those acts expressly exempted by 35 U.S.C. § 271(e)(1), a

Judgment awarding Corcept damages for such acts;

       (H)     If Teva engages in the commercial manufacture, use, offer for sale, sale, and/or

importation into the United States of Teva’s Proposed Product prior to the expiration of the

patents-in-suit, a Judgment awarding damages to Corcept resulting from such infringement,

together with interest;

       (I)     A Judgment declaring that the patent-in-suit remains valid and enforceable;

       (J)     A Judgment awarding Corcept its costs and expenses incurred in this action; and

       (K)     Such further and other relief as this Court may deem just and proper.




                                               - 14 -
Case 2:19-cv-05066-SDW-CLW Document 1 Filed 02/08/19 Page 15 of 73 PageID: 15



Dated: February 8, 2019                      By: s/ Charles M. Lizza
                                                 Charles M. Lizza
                                                 William C. Baton
                                                 SAUL EWING ARNSTEIN & LEHR LLP
Of Counsel:                                      One Riverfront Plaza, Suite 1520
                                                 Newark, New Jersey 07102-5426
F. Dominic Cerrito                               (973) 286-6700
Eric C. Stops                                    clizza@saul.com
Daniel C. Wiesner
John P. Galanek                                 Attorneys for Plaintiff
QUINN EMANUEL URQUHART & SULLIVAN, LLP          Corcept Therapeutics, Inc.
51 Madison Avenue, 22nd Floor
New York, New York 10010
(212) 849-7000




                                    - 15 -
Case 2:19-cv-05066-SDW-CLW Document 1 Filed 02/08/19 Page 16 of 73 PageID: 16



                 CERTIFICATION PURSUANT TO L. CIV. R. 11.2 & 40.1

       Pursuant to Local Civil Rules 11.2 and 40.1, I hereby certify that the matter captioned

Corcept Therapeutics v. Teva Pharmaceuticals USA, Inc., Civil Action No. 18-3632

(SDW)(CLW) (D.N.J.) is related to the matter in controversy because the matter in controversy

involves the same parties, related patents with common inventors, and defendants seeking FDA

approval to market a generic version of the same pharmaceutical product.

       I further certify that, to the best of my knowledge, the matter in controversy is not the

subject of any other action pending in any court, or of any pending arbitration or administrative

proceeding.

Dated: February 8, 2019                                 By: s/ Charles M. Lizza
                                                            Charles M. Lizza
                                                            William C. Baton
                                                            SAUL EWING ARNSTEIN & LEHR LLP
Of Counsel:                                                 One Riverfront Plaza, Suite 1520
                                                            Newark, New Jersey 07102-5426
F. Dominic Cerrito                                          (973) 286-6700
Eric C. Stops                                               clizza@saul.com
Daniel C. Wiesner
John P. Galanek                                            Attorneys for Plaintiff
QUINN EMANUEL URQUHART & SULLIVAN, LLP                     Corcept Therapeutics, Inc.
51 Madison Avenue, 22nd Floor
New York, New York 10010
(212) 849-7000




                                               - 16 -
Case 2:19-cv-05066-SDW-CLW Document 1 Filed 02/08/19 Page 17 of 73 PageID: 17




                  EXHIBIT A
Case 2:19-cv-05066-SDW-CLW Document 1 Filed 02/08/19 Page 18 of 73 PageID: 18
Case 2:19-cv-05066-SDW-CLW Document 1 Filed 02/08/19 Page 19 of 73 PageID: 19
Case 2:19-cv-05066-SDW-CLW Document 1 Filed 02/08/19 Page 20 of 73 PageID: 20
Case 2:19-cv-05066-SDW-CLW Document 1 Filed 02/08/19 Page 21 of 73 PageID: 21
Case 2:19-cv-05066-SDW-CLW Document 1 Filed 02/08/19 Page 22 of 73 PageID: 22
Case 2:19-cv-05066-SDW-CLW Document 1 Filed 02/08/19 Page 23 of 73 PageID: 23
Case 2:19-cv-05066-SDW-CLW Document 1 Filed 02/08/19 Page 24 of 73 PageID: 24
Case 2:19-cv-05066-SDW-CLW Document 1 Filed 02/08/19 Page 25 of 73 PageID: 25




                  EXHIBIT B
Case 2:19-cv-05066-SDW-CLW Document 1 Filed 02/08/19 Page 26 of 73 PageID: 26
Case 2:19-cv-05066-SDW-CLW Document 1 Filed 02/08/19 Page 27 of 73 PageID: 27
Case 2:19-cv-05066-SDW-CLW Document 1 Filed 02/08/19 Page 28 of 73 PageID: 28
Case 2:19-cv-05066-SDW-CLW Document 1 Filed 02/08/19 Page 29 of 73 PageID: 29
Case 2:19-cv-05066-SDW-CLW Document 1 Filed 02/08/19 Page 30 of 73 PageID: 30
Case 2:19-cv-05066-SDW-CLW Document 1 Filed 02/08/19 Page 31 of 73 PageID: 31
Case 2:19-cv-05066-SDW-CLW Document 1 Filed 02/08/19 Page 32 of 73 PageID: 32
Case 2:19-cv-05066-SDW-CLW Document 1 Filed 02/08/19 Page 33 of 73 PageID: 33
Case 2:19-cv-05066-SDW-CLW Document 1 Filed 02/08/19 Page 34 of 73 PageID: 34
Case 2:19-cv-05066-SDW-CLW Document 1 Filed 02/08/19 Page 35 of 73 PageID: 35




                  EXHIBIT C
Case 2:19-cv-05066-SDW-CLW Document 1 Filed 02/08/19 Page 36 of 73 PageID: 36
Case 2:19-cv-05066-SDW-CLW Document 1 Filed 02/08/19 Page 37 of 73 PageID: 37
Case 2:19-cv-05066-SDW-CLW Document 1 Filed 02/08/19 Page 38 of 73 PageID: 38
Case 2:19-cv-05066-SDW-CLW Document 1 Filed 02/08/19 Page 39 of 73 PageID: 39
Case 2:19-cv-05066-SDW-CLW Document 1 Filed 02/08/19 Page 40 of 73 PageID: 40
Case 2:19-cv-05066-SDW-CLW Document 1 Filed 02/08/19 Page 41 of 73 PageID: 41
Case 2:19-cv-05066-SDW-CLW Document 1 Filed 02/08/19 Page 42 of 73 PageID: 42
Case 2:19-cv-05066-SDW-CLW Document 1 Filed 02/08/19 Page 43 of 73 PageID: 43
Case 2:19-cv-05066-SDW-CLW Document 1 Filed 02/08/19 Page 44 of 73 PageID: 44
Case 2:19-cv-05066-SDW-CLW Document 1 Filed 02/08/19 Page 45 of 73 PageID: 45
Case 2:19-cv-05066-SDW-CLW Document 1 Filed 02/08/19 Page 46 of 73 PageID: 46
Case 2:19-cv-05066-SDW-CLW Document 1 Filed 02/08/19 Page 47 of 73 PageID: 47
Case 2:19-cv-05066-SDW-CLW Document 1 Filed 02/08/19 Page 48 of 73 PageID: 48
Case 2:19-cv-05066-SDW-CLW Document 1 Filed 02/08/19 Page 49 of 73 PageID: 49
Case 2:19-cv-05066-SDW-CLW Document 1 Filed 02/08/19 Page 50 of 73 PageID: 50
Case 2:19-cv-05066-SDW-CLW Document 1 Filed 02/08/19 Page 51 of 73 PageID: 51
Case 2:19-cv-05066-SDW-CLW Document 1 Filed 02/08/19 Page 52 of 73 PageID: 52
Case 2:19-cv-05066-SDW-CLW Document 1 Filed 02/08/19 Page 53 of 73 PageID: 53
Case 2:19-cv-05066-SDW-CLW Document 1 Filed 02/08/19 Page 54 of 73 PageID: 54
Case 2:19-cv-05066-SDW-CLW Document 1 Filed 02/08/19 Page 55 of 73 PageID: 55
Case 2:19-cv-05066-SDW-CLW Document 1 Filed 02/08/19 Page 56 of 73 PageID: 56
Case 2:19-cv-05066-SDW-CLW Document 1 Filed 02/08/19 Page 57 of 73 PageID: 57
Case 2:19-cv-05066-SDW-CLW Document 1 Filed 02/08/19 Page 58 of 73 PageID: 58
Case 2:19-cv-05066-SDW-CLW Document 1 Filed 02/08/19 Page 59 of 73 PageID: 59
Case 2:19-cv-05066-SDW-CLW Document 1 Filed 02/08/19 Page 60 of 73 PageID: 60
Case 2:19-cv-05066-SDW-CLW Document 1 Filed 02/08/19 Page 61 of 73 PageID: 61
Case 2:19-cv-05066-SDW-CLW Document 1 Filed 02/08/19 Page 62 of 73 PageID: 62
Case 2:19-cv-05066-SDW-CLW Document 1 Filed 02/08/19 Page 63 of 73 PageID: 63
Case 2:19-cv-05066-SDW-CLW Document 1 Filed 02/08/19 Page 64 of 73 PageID: 64
Case 2:19-cv-05066-SDW-CLW Document 1 Filed 02/08/19 Page 65 of 73 PageID: 65
Case 2:19-cv-05066-SDW-CLW Document 1 Filed 02/08/19 Page 66 of 73 PageID: 66
Case 2:19-cv-05066-SDW-CLW Document 1 Filed 02/08/19 Page 67 of 73 PageID: 67
Case 2:19-cv-05066-SDW-CLW Document 1 Filed 02/08/19 Page 68 of 73 PageID: 68
Case 2:19-cv-05066-SDW-CLW Document 1 Filed 02/08/19 Page 69 of 73 PageID: 69
Case 2:19-cv-05066-SDW-CLW Document 1 Filed 02/08/19 Page 70 of 73 PageID: 70
Case 2:19-cv-05066-SDW-CLW Document 1 Filed 02/08/19 Page 71 of 73 PageID: 71
Case 2:19-cv-05066-SDW-CLW Document 1 Filed 02/08/19 Page 72 of 73 PageID: 72
Case 2:19-cv-05066-SDW-CLW Document 1 Filed 02/08/19 Page 73 of 73 PageID: 73
